
	

114 SRES 624 IS: Supporting the goals, activities, and ideals of World Prematurity Month. 
U.S. Senate
2016-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 624
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2016
			Mr. Brown (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Supporting the goals, activities, and ideals of World Prematurity Month. 
	
	
 Whereas, according to the World Health Organization, complications from preterm birth are the world’s leading killer of children younger than 5 years of age;
 Whereas preterm birth is a global problem, exacting a harsh toll on families from all parts of society in every country;
 Whereas, in 2015, complications from preterm birth accounted for 1,000,000 deaths of children younger than 5 years of age worldwide;
 Whereas there are stark inequalities with respect to the survival rates of preterm babies born around the world;
 Whereas up to 75 percent of deaths resulting from preterm birth worldwide could be prevented through proven low-cost interventions;
 Whereas countries can improve maternal health and the survival rate of babies born prematurely by making strategic investments in health care systems to ensure access to—
 (1)high quality prenatal and postnatal care; (2)quality childbirth services;
 (3)emergency obstetric care; and (4)comprehensive care for affected newborns;
 Whereas, according to the Centers for Disease Control and Prevention, premature birth is the leading contributor to infant death in the United States and poses the risk of lifelong health problems for babies who survive;
 Whereas, while the preterm birth rate in the United States decreased from a peak of 12.8 percent in 2006 to 9.6 percent in 2015, the rate remains too high;
 Whereas many communities in the United States experience significant racial and ethnic disparities in preterm birth rates;
 Whereas, in 2005, the Institute of Medicine estimated that the annual societal economic cost associated with preterm birth in the United States was $26,200,000,000; and
 Whereas preterm births can be prevented through evidence-based public health programs, including through the reduction of risk factors, such as tobacco use and early elective deliveries, and the promotion of healthy timing and spacing of pregnancy: Now, therefore, be it
		
	
 That the Senate— (1)recognizes November 2016 as World Prematurity Month;
 (2)supports efforts in the United States, and recognizes efforts abroad, to— (A)reduce the impact of preterm births by improving maternal health; and
 (B)advance the care and treatment of infants who are born preterm; and (3)honors individuals working in the United States and internationally to reduce the number of preterm births.
			
